 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    JESSE L. YOUNGBLOOD,                          1:19-cv-01140-LJO-JLT (PC)

12                       Plaintiff,                 ORDER ADOPTING FINDINGS AND
                                                    RECOMMENDATIONS, DENYING
13           v.                                     PLAINTIFF’S MOTION TO PROCEED
                                                    IN FORMA PAUPERIS, AND DISMISSING
14    ESQUERRA, et al.,                             ACTION WITHOUT PREJUDICE

15                       Defendants.                (Docs. 2, 5)

16

17          Plaintiff Jesse L. Youngblood is a prisoner proceeding pro se in this civil rights action
18   pursuant to 42 U.S.C. § 1983. On August 20, 2019, Plaintiff filed a motion to proceed in forma
19   pauperis. (Doc. 2.) This matter was referred to a United States Magistrate Judge pursuant to 28

20   U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On August 25, 2019, the Magistrate Judge issued Findings and Recommendations to deny

22   Plaintiff’s application to proceed in forma pauperis because he has three “strikes” under 28

23   U.S.C. § 1915(g) and failed to show that he is imminent danger of serious physical injury. (Doc.

24   5.) The Findings and Recommendations were served on Plaintiff the next day and allowed for

25   objections to be filed within 21 days. (Id.) More than the allowed time has passed, and Plaintiff

26   has not filed any objections.

27          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this Court has conducted a

28   de novo review of this case. Having carefully reviewed the file, the Court finds the Findings and
 1   Recommendations to be supported by the record and proper analysis.

 2          Accordingly, IT IS HEREBY ORDERED that:

 3          1.     The Findings and Recommendations issued on August 25, 2019, (Doc. 5), are

 4                 adopted in full;

 5          2.     Plaintiff’s application to proceed in forma pauperis, (Doc. 2), is DENIED; and

 6          3.     This action is DISMISSED without prejudice to refiling with prepayment of the

 7                 filing fee.

 8
     IT IS SO ORDERED.
 9

10      Dated:    October 18, 2019                       /s/ Lawrence J. O’Neill _____
                                                UNITED STATES CHIEF DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


                                                    2
